Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151343-4                                                                                             Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BRONSON METHODIST HOSPITAL,                                                                               Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 151343-4
                                                                    COA: 317864, 317866
                                                                    Kalamazoo CC: 2012-000600-NF
  MICHIGAN ASSIGNED CLAIMS FACILITY,
           Defendant-Appellant.

  _________________________________________/

         On October 6, 2016, the Court heard oral argument on the application for leave to
  appeal the February 19, 2015 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, it appearing to this Court that the case of Covenant Medical Center, Inc v State
  Farm Mutual Auto Ins Co (Docket No. 152758) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2016
          t1006
                                                                               Clerk